*596ON MOTION FOR TAXATION OF COSTS
SMITH, Acting Chief Judge.
The Department of Health and Rehabilitative Services, which prevailed as the result of our decision announced by opinion filed May 18, 1978, has filed a motion for taxation of eosts in the amount of $50, representing the filing fee paid by the Department upon commencement of this proceeding here. Rule 9.400(a)(1), Fla.R. App.P., provides for the taxation of costs to the prevailing party, including the filing fee, and its provisions are applicable to proceedings such as this, in which we reviewed a non-final order of the Division of Administrative Hearings, Department of Administration, DOAH is a “tribunal” within the meaning and application of the 1978 Rules of Appellate Procedure. Rule 9.020(d). Costs are taxable by the lower tribunal on motion served within 30 days after issuance of our mandate, and an order of the lower tribunal taxing costs may be enforced by appropriate proceedings in “the circuit court where the subject matter of the enforcement is located.” Section 120.69(1), Florida Statutes (1977). The Department’s motion is therefore inappropriately filed in this court, and is DENIED.
ERVIN and BOOTH, JJ., concur.